UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4538
ROY CAMPBELL,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CR-00-419)

                      Submitted: April 16, 2002

                       Decided: May 16, 2002

 Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jeffrey W. Norris, KILLIAN, KERSTEN, PATTON & KIRKPAT-
RICK, P.A., Waynesville, North Carolina, for Appellant. J. Strom
Thurmond, Jr., United States Attorney, A. Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. CAMPBELL
                              OPINION

PER CURIAM:

   Roy Campbell appeals his conviction and 210 month sentence
entered pursuant to his guilty plea to conspiracy to possess with intent
to distribute in excess of fifty grams of cocaine base, in violation of
21 U.S.C.A. § 846 (West 1999 & Supp. 2001). At sentencing, the dis-
trict court held Campbell had a total offense level of 31 and a criminal
history of VI, subjecting Campbell to an incarceration period of 188
to 235 months; the court sentenced Campbell to 210 months incarcer-
ation, five years of supervised release, and a $100 special assessment.

   Campbell timely appealed, raising four issues. First, Campbell
alleges his plea agreement was involuntary because he was not suffi-
ciently informed of the drug quantity for which he was liable. We
review whether a plea agreement was entered voluntarily de novo.
United States v. Damon, 191 F.3d 561, 564 n.2 (4th Cir. 1999).
Campbell was repeatedly informed of his liability for in excess of
fifty grams of cocaine base, and acknowledged his liability for this
quantity during his plea colloquy; consequently, this claim is merit-
less. United States v. DeFusco, 949 F.2d 114, 119 (4th Cir. 1993).

   Second, Campbell alleges the district court erred in determining the
drug quantity for which he was liable. We review a sentencing court’s
findings regarding the quantity of controlled substance for clear error.
United States v. D’anjou, 16 F.3d 604, 614 (4th Cir. 1994). The Gov-
ernment established Campbell conspired to sell 2.5 ounces of cocaine
base; consequently, this claim is meritless. United States v. Randall,
171 F.3d 195, 211 (4th Cir. 1999); United States v. Gilliam, 987 F.2d
1009, 1013 (4th Cir. 1993).

   Third, Campbell asserts the district court erred in finding he pos-
sessed a firearm during the course of his drug offense. A district
court’s determination as to whether a firearm was present and justifies
enhancement is a factual determination reviewed for clear error.
United States v. Apple, 915 F.2d 899, 914 (4th Cir. 1990). The Gov-
ernment established Campbell carried a firearm during the course of
his drug offense; consequently, this claim is meritless. U.S. Sentenc-
                      UNITED STATES v. CAMPBELL                        3
ing Guidelines Manual § 2D1.(b)(1) (2000); United States v. Harris,
128 F.3d 850, 852 (4th Cir. 1997).

   Fourth, Campbell argues the district court erred in denying Camp-
bell credit for acceptance of responsibility. The record reveals the dis-
trict court credited Campbell’s offense level with a three point
reduction for acceptance of responsibility; consequently, this claim is
meritless. USSG § 3E1.1.

   Accordingly, we affirm Campbell’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not significantly aid the decisional process.

                                                            AFFIRMED